Citation Nr: 0400772	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Houston, Texas (RO), in which the RO denied the veteran's 
claim of entitlement to a TDIU.  The veteran perfected a 
timely appeal as to this matter.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the new duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
found that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  The CAFC further held 38 
C.F.R. § 19.9(a)(2)(ii) to be invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  

In this case, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA; nor does the record 
reflect that the RO issued an evidence development letter 
consistent with the notice requirements of the VCAA.  The 
United States Court of Appeals for Veteran Claims (Court) has 
indicated that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
requires the RO to inform a claimant as to which evidence VA 
will provide and which evidence the claimant is to provide, 
and requires remand where the RO failed to do so before 
transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

Moreover, the Board is not satisfied that all relevant facts 
have been properly developed pursuant to the duty to assist 
provisions.  The veteran essentially asserts that he is 
entitled to a TDIU by reason of his service-connected 
disabilities.  He has asserted that he has not been employed 
since 1983.  

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD) evaluated as 50 percent disabling; 
tinnitus evaluated as 10 percent disabling; and bilateral 
hearing loss evaluated as zero percent disabling.  The 
combined schedular evaluation is 60 percent.  

The medical evidence of record includes VA mental health 
outpatient treatment reports dated from 1996 to 2002.  These 
reports intermittently reveal a diagnosis of PTSD and a 
Global Assessment of Functioning Scale (GAF) of 45.  On VA 
examination for PTSD in May 2001, the veteran's GAF was noted 
to be 40.  


According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) a GAF of 45 is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 40 is indication of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  While medical evidence has been associated 
with the claims file, there is no evidence of a competent 
medical opinion addressing whether the veteran has been 
rendered unemployable by reason of his service-connected 
disabilities.  Also, a contemporaneous comprehensive VA 
medical examination to ascertain the current nature and 
extent of severity of the veteran's service-connected 
psychiatric disability would materially assist in the 
adjudication of his appeal.

The Board acknowledges that the veteran's combined service-
connected disabilities of 60 percent fail to satisfy the 
initial schedular requirements for the assignment of a TDIU 
set forth in 38 C.F.R. § 4.16(a).  The Board also 
acknowledges that there is an indication in the file to the 
effect that the veteran's unemployment is due to a non-
service-connected back disorder.  However, as shown above, 
there is competent evidence that the veteran's unemployable 
status may also be attributable to his service-connected 
psychiatric disability, regardless of whatever other 
disabilities with which he may be confronted.  

In addition, the possibility exists that the veteran may be 
in receipt of disability benefits from the Social Security 
Administration (SSA).  The record shows that he was denied 
social security disability benefits and he had re-applied.  
The Court has held that the medical records utilized by the 
SSA in awarding disability benefits should be the subject of 
review by VA in determining a veteran's eligibility to 
receive total disability benefits based on inability to work.  
Massors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board observes that additional due process requirements 
may be applied as a 


result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See 
also Paralyzed Veterans of America, supra; Disabled American 
Veteran, supra.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.  

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA.  

3.  If it is determined that the veteran 
is in receipt of Social Security 
disability benefits, the RO should obtain 
from the SSA the records pertinent to his 
claim as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The RO should arrange for a VA 
psychiatric examination to ascertain the 
current nature and extent of severity of 
his psychiatric disability.  A Global 
Assessment of Functioning (GAF) Scale is 
requested.

The examiner must be requested to express 
an opinion as to the impact of the 
service-connected disabilities, 
specifically the veteran's psychiatric 
disability, on his ability to obtain and 
retain substantially gainful employment.

The examiner must express an opinion as 
to whether the service-connected 
disability has rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.  In doing so, the 
examiner should distinguish the impact of 
the veteran's service-connected 
disability on employment from the impact 
of his non-service connected disabilities 
on employment.  If unable to do so, the 
examiner should so state.

The claims file and a separate copy of 
this remand must be made available to be 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any opinions expressed by 
the examiner as to the severity of the 
veteran's psychiatric disability must be 
accompanied by a complete rationale.

5.  The RO should arrange for a VA Social 
and Industrial Survey interview with the 
veteran.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
interviewer prior and pursuant to the 
interview of the veteran and the report 
should be annotated in this regard.  The 
interviewer should comment on the degree 
of social and industrial impairment, 
which the veteran experiences as the 
result of all of his disabilities.  

The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability solely from 
service-connected disabilities.

6.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed, consistent 
with pertinent judicial precedents and 
legislative enactments.

7.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
December 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




